         Case 3:19-cv-00300-KGB Document 10 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLARENCE ANDERSON,
ADC # 165441                                                                      PLAINTIFF

v.                              Case No. 3:19-cv-00300 KGB-BD

TY FRAISER, et al.                                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Clarence Anderson’s claims are dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 19th day of January, 2021.

                                                 __________________________________
                                                 Kristine G. Baker
                                                 United States District Judge
